PER CURIAM:
Just compensation for the taking by the United States of their property, located in Montgomery County, Maryland was denied them, say the owners, by the inadequacy of the December 7, 1966 jury award. Now appealing the District Court’s judgment confirming the verdict, they seek to have this determination vacated, and the case retried, because of: (1) refusal of the Court to propound certain questions the owners submitted for inclusion in the voir dire examination of the veniremen, and (2) mistake of the Court in defining just compensation for the jury.
On neither assignment do we find error, and we discern no ground for disturbing the judgment.
Affirmed.